Citation Nr: 0408270	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-12 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied the above claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The veteran claims that he injured his right knee in service 
and underwent an operation.   The RO sent several requests to 
the National Personnel Records Center (NPRC) to search for 
the veteran's service medical records.  However, the service 
medical records are in the category of records that were 
presumed lost in a fire at NPRC in 1973.  It is unclear 
whether clinical records exist of the reported surgery in 
1956 at Nellis Federal Hospital (Nellis Air Force Base) in 
Nevada or pre-surgical records from Kirtland Air Force Base, 
Air Force Safety Center, New Mexico.  The RO should request 
that any such records be obtained.  

In his January 2003 written statement, the veteran indicated 
that he was treated by Dr. Steven Boynton for his right knee 
disorder.  The RO should also attempt to obtain these 
treatment records.  

Finally, on remand the veteran should be afforded a VA 
examination in order to obtain an opinion concerning the date 
of onset and etiology of his right knee disorder.  Any 
additional relevant records should also be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's treatment records 
from Dr. Steven Boynton.  Also, ask the 
veteran to identify all medical care providers 
that have treated him for a right knee 
disorder since his separation from service, 
and his obtain these records.  The Board is 
particularly interested in any records of 
treatment dated between 1956 and 1999.

2.  Request the veteran's clinical records 
directly from Nellis Federal Hospital (Nellis 
Air Force Base) in Nevada for 1956 and 
Kirtland Air Force Base, Air Force Safety 
Center, New Mexico, for 1955.  

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated 
with the claims folder, make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  A complete history of the claimed 
disorder should be obtained from the veteran.  
All necessary tests should be conducted and 
all clinical findings reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any right knee disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not (i.e., 
is there at least a 50 percent probability) 
that any currently diagnosed right knee 
disorder had its onset during active service 
or is related to any in-service disease or 
injury, as opposed to the post-service injury 
in 1999.  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.
  
4.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

5.  Readjudicate the veteran's claim of 
entitlement to service connection for a right 
knee disorder with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to the 
claim remain adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




